DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The indicated allowability of claim 13 is withdrawn in view of the newly discovered reference(s) to Zeng et al (US 2015/0321921).  Rejections based on the newly cited reference(s) follow.
Because the subject matter of Claim 13 incorporated into Claim 1 was objected to for depending on a rejected claim but otherwise allowable, this action is non-final.

Claim Objections
Claim 14 objected to because of the following informalities:  “a base catalyst” should be “the” or “said” base catalyst.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 lacks clarity since it contains the limitation step (ii) comprises contacting the partially hydrolyzed sol with a base catalyst and a non-aqueous solvent.  However, Claim 1 is already limited to an alcohol.  Therefore, it is unclear whether the intent for Claim 14 is to include all of the limitations of Claim 1 or if it expands the scope of the solvent(s) in step (ii) in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (US 2015/0321921) and in further view of .
Regarding Claim 1, Zeng discloses a method for preparing a silica aerogel (i.e. a porous metal oxide material) comprising:
(i) hydrolysis of a silica alkoxide with a substoichiometric amount of water under acidic conditions is catalyzed (i.e. in the presence of a catalyst system to form a partially hydrolyzed intermediate, wherein the catalyst system comprises an acid catalyst) (see [0011] and [0068-0069]);
(ii) a condensing the contacting the partially hydrolyzed intermediate with a base catalyst and alcohol solvent and simultaneously forming a precursor gel (see [0011] and [0127]);
(iii) drying the precursor gel to form the aerogel (see [0093-0097] and [0131]).
Zeng discloses a sol-gel process comprising forming a sol by hydrolysis with an acid catalyst in the first step and condensation and gelling of the sol with the base catalyst (see [0127]).  Zeng discloses hydrolysis in the presence of HCl, HI, HBr, HClO4, HNO3, H2SO4, CH3COOH, HCOOH, HCN, or HNO2 (see [0070]).
Zeng does not specifically disclose the method where the catalyst system comprises a strong acid and a weak acid.
Arenas discloses a method for preparing a silica xerogel with high surface area comprising hydrolysis and polycondensation of tetraethylorthosilicate (i.e. a silicon alkoxide) using acetic acid as catalyst (see Page 887, ¶3).  Arenas discloses a method comprising simultaneous addition of both acetic and hydrochloric acid as 
Regarding Claim 4, Arenas discloses acetic acid (see Page 887, ¶3).
Regarding Claim 5, Zeng discloses a method where hydrolysis occurs in the presence of nitric acid or sulfuric acid (see [0070]).
Regarding Claim 6, Zeng discloses silicon alkoxide (see [0068]).  Arenas discloses TEOS (See Page 887, ¶3).
Regarding Claim 7, Zeng discloses TMOS and TEOS (see [0068]).  Arenas discloses TEOS (see Page 887, ¶3).
Regarding Claim 9, Arenas discloses a method where the molar ratio of water:metal alkoxide is 4:1 (see Page 887, ¶3).
Regarding Claim 10, Arenas discloses a method where the temperature is 20±5°C (see Page 887, ¶3).  Arenas also discloses a method where the 
Regarding Claim 11, Arenas discloses a method where the temperature is 20±5°C (i.e. room temperature) (see Page 887, ¶3).  
Regarding Claim 12, Zeng discloses a method where the base catalyst is ammonia (i.e. ammonium hydroxide) (see [0011]).
Regarding Claim 13, Zeng discloses ethanol (see [0011]).
Regarding Claim 15, Zeng discloses a method comprising aging the precursor gel (see [0088]).
Regarding Claim 16, Zeng discloses a method where the precursor gel is washed (i.e. rinsed) (see [0130]).
Regarding Claim 17, Zeng discloses a method where condensation reactions lead to polymerization and gelation occurs (i.e. where the precursor is a polymeric gel (see [0072]).
Regarding Claim 18, Zeng discloses a method comprising supercritically drying the wet get (see [0094] and [0130-0131]).
Regarding Claim 20, Tillotson discloses a method producing an aerogel (see Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng and Arenas as applied to claim 1 or 18 above, and further in view of Oh et al (US 2018/0179073).
As applied to Claim 1, Zheng and Arenas disclose a method for preparing a porous metal oxide comprising: (i) reacting a metal alkoxide with water in the 
Regarding Claim 8, Zeng and Arenas do not disclose a wt% of silica in the partially hydrolyzed sol.
	Oh discloses a method for preparing silica aerogel-containing blanket comprising preparing a silica sol by partially hydrolyzing a silicon-containing alkoxide with an acid catalyst (see [0040-0045]) and gelating the silica sol by adding a base [0053-0055]).  Oh discloses that the silica precursor is used in such an amount that the silica content in the silica sol is 0.1 to 30 wt% because when the content is too low the content of silica aerogel is too low in the product (see [0049]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Zeng and Arenas where the concentration of silica in the partially hydrolyzed sol is in any range overlapping with 0.1 to 30% as disclosed by Oh including at least 10% in order to produce more aerogel in the process. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng and Arenas as applied to claim 1 above, and further in view of Stolarski et al (“Synthesis and characteristic of silica aerogels”, Appl. Cata. A: Gen. 177 (1999) 139-148).
As applied to Claim 1, Zeng and Arenas disclose a method for preparing a porous metal oxide comprising: (i) reacting a metal alkoxide with water in the 
Regarding Claim 14, Zeng discloses a method where the condensation reaction is completed in 30 minutes (see [0128]).  Zeng does not disclose heating and one of ordinary skill in the art would reasonably conclude therefore that the step occurs at room temperature.  However, Zeng and Arenas is silent with respect to a time for the second step comprising contacting the partially hydrolyzed sol with the base catalyst for a period of less than three hours at room temperature.
Stolarski discloses a two-step sol-gel processes for producing aerogels comprising hydrolysis with an acid catalyst and gelation with a base catalyst followed by supercritical drying (see Abstract and Page 140, Procedure).  Stolarski further discloses that the process varies in gelation time depending on the gelation pH and that the surface area and pore volume are obtained based on optimal conditions of gelation pH where gelation time is 128 mins to 50 mins (see Page 147, Summary).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Zeng and Arenas where the process conditions produce gelation time is in any workable or optimum range including 128 mins to 50 mins as disclosed by Stolarski in order to obtain an optimum surface area and pore volume.
 
19 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng and Arenas as applied to claim 18 above, and further in view of Droege et al (US 5,395,805).
As applied to Claim 18, Zeng and Arenas disclose a method for preparing a porous metal oxide comprising: (i) reacting a metal alkoxide with water in the presence of a catalyst system to form a partially hydrolyzed sol, wherein the catalyst system comprises an acetic acid and hydrochloric acid; (ii) contacting the partially hydrolyzed sol with a base catalyst and nonalcoholic solvent to form a wet gel; (iii) drying the wet gel to form the aerogel.  Zeng further discloses supercritically drying the wet get to form the aerogel.
Regarding Claim 19, Zeng and Arenas do not specifically disclose calcining the supercritically dried precursor.
Droege discloses a method for making metal oxide aerogels comprising hydrolysis and condensation of metal alkoxides with an acid catalyst to form a metal oxide alcogel and supercritical drying of the metal oxide alcogel to obtain the aerogel (see Col 3, Ln 9-16).  Droege further discloses post-process treatment comprising improving the transparency and strengthen the aerogel by sintering by heating to a temperature of 400°C to 500°C in an oxygen atmosphere (i.e. calcination) (see Col 5, Ln 54-58).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Zeng and Arenas where the aerogel is calcined as taught by Droege to improve the strength of the aerogel.

Allowable Subject Matter
s 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for indicating allowable subject matter for Claims 2-3 are identical to those presented in the 6/01/2021 Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/4/2021

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        12/7/2021